BASKIN, Judge.
Appellees David E. Drewry and Shirley Drewry brought a malpractice action against Modem Health Care Services, Inc., [the hospital] and the Florida Patient’s Compensation Fund [the Fund]. When that matter was settled, the settlement agreement acknowledged that the hospital had not collected funds owed on its bill for services. In an effort to collect its unpaid bill, the hospital sued the Drewrys, their lawyer, and the Fund for foreclosure of the hospital’s lien on the settlement proceeds and for impairment of its lien. Holding that the lien was not filed timely, that the hospital’s claim for unpaid bills should have been raised by compulsory counterclaim in the original action, and that the stipulated settlement in the original action barred the hospital’s claim, the trial court entered a summary final judgment in favor of appellees.1 Appellees concede the validity of the hospital’s lien, Public Health Trust of Dade County v. Carroll, 509 So.2d 1232 (Fla. 4th DCA 1987), but maintain that the trial court ruled correctly on the other points.
The settlement agreement presents unresolved issues requiring the trier of fact to interpret the parties’ intent regarding the unpaid bill. That interpretation will determine the outcome of the hospital’s claims. Landers v. Milton, 370 So.2d 368 (Fla.1979). We therefore reverse the summary final judgment and remand for further proceedings.
Reversed and remanded.

. The hospital’s claim against the Drewrys remains pending.